
	
		I
		112th CONGRESS
		1st Session
		H. R. 764
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. Alexander
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To ensure fair treatment of existing levees and flood
		  control structures under the national flood insurance program.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Treatment of Existing Levees Act
			 of 2011.
		2.Treatment of
			 existing levees and flood control structures
			(a)In
			 generalThe Administrator of
			 the Federal Emergency Management Agency may not use the assumption that a
			 currently existing levee or flood control structure does not exist to designate
			 an area as having new flood hazards pursuant to issuance, revision, updating,
			 or any other process to implement changes in flood insurance maps used under
			 the national flood insurance program under the National Flood Insurance Act of
			 1968 (42 U.S.C. 4001 et seq.), except in cases where no affected community
			 notifies the Federal Emergency Management Agency of objections to the
			 Administrator’s hazard modeling processes within 90 days of the enactment of
			 this Act, and provided that prior to implementation of this provision the
			 affected community provides sufficient notification to the affected residents
			 that the level of protection provided by such levee or flood control structure
			 is under review.
			(b)Rule of
			 constructionNothing in this section shall be construed to
			 establish, provide, or otherwise imply that the presence of an existing levee
			 or flood control structure pursuant to subsection (a) thereby accredits such
			 levee with providing protection from a flood of a level that has a 1-percent
			 chance of being equaled or exceeded in any single year.
			
